I concur in the opinion written by the CHIEF JUSTICE affirming the order of the commission denying compensation to the plaintiff.
In reference to the testimony touching the question as to whether the deceased sustained an injury, there is, in my opinion, sufficient shown on the face of the record to contradict and thereby discredit such testimony to the extent that a finding of the commission against the applicant on that issue should in reason be sustained.
Though we assume there was an injury as asserted, it is by no means conclusively established that it was the approximate cause of decedent's death. The evidence going to this issue is so conflicting that the commission's findings in respect thereto must, of course, be regarded as conclusive upon us.
With respect to the rule announced by this court in the case of Kavalinakis v. Industrial Comm., 67 Utah 174, 246 P. 698, and followed in the opinion of the CHIEF JUSTICE *Page 442 
to the effect that negative findings of the commission will not be disturbed by this court unless it appears that the commission had arbitrarily or capriciously disregarded uncontradicted competent evidence, as I view the situation, that feature is not necessarily before us on the facts of the case, and as to whether the rule should be approved and followed, or either overruled or modified, I express no opinion.